Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marras, J.), rendered January 14, 2002, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the People failed to disprove his justification defense beyond a reasonable doubt is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10 [1995]; People v Manning, 8 AD3d 298 [2004]; People v Littlejohn, 307 AD2d 976 [2003]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]; People v Florival, 262 AD2d 499 [1999]), we find that it was legally sufficient to establish the elements of murder in the second degree and criminal possession of a weapon in the second degree and to disprove the defense of justification beyond a reasonable doubt (see People v Manning, supra; People v Henry, 244 AD2d 424 [1997]; People v Lemaire, 187 AD2d 532 [1992]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]). Ritter, J.P., H. Miller, Goldstein and Skelos, JJ., concur.